DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 2-3, the recitation of "the extruded body being smoothed after extrusion to define the outer surface having the RMS roughness of less than 1.0 µm" is considered indefinite.  If it is smoothed, then it does not have roughness.  It is suggested to change "smoothed" in line 2, to --treated--.
Claim 5, line 1, "smoothed" should be changed to --treated--.
outer surface…a surface roughness of the outer surface" is considered indefinite, the outer surface being smooth or having roughness?  It is suggested to change "smoothed to form a smoothed extruded body having a smoothed outer surface, the smoothed outer surface having a lower surface roughness than a surface roughness of the outer surface" to --treated to have a low surface roughness--.
Claim 10, lines 1-2, the recitation of "the outer surface…being smoothed…to have a RMS roughness" is considered indefinite.  If it is smoothed, then it does not have roughness.  It is suggested to change "smoothed" in line 2, to --treated--.
Claim 23, line 2, "smoothed" should be changed to --treated--.
Claims 21, 22, and 24-26 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suenaga et al. (2019/0013560).
 	Suenaga et al. discloses an electrical cable comprising a conductor assembly having a first conductor (3a), a second conductor (3b) and an insulator (5) surrounding the first and second conductors, the insulator having a body surrounding the first and second conductors and having an outer surface, the outer surface of the body having a surface roughness ([0007]); and a cable shield (7) providing electrical shielding for the first and second conductors, the cable shield having a metallized conductive layer directly applied to the outer surface of the insulator, the cable shield extending along the longitudinal axis (re claim 9).  Suenaga et al. also discloses that the metallized conductive layer is applied directly to the outer surface (re claim 21); the cable of Suenaga et al. will have a loss of less than 6.0 dB/meter at a frequency of 28.0 GHz since it comprises structure and material as claimed (re claim 24); and the metallized conductive layer is a coating layer applied directly to the outer surface of the insulator (re claim 25).
In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al. in view of Shimomura et al. (2009/0137095).
Suenaga et al. discloses an electrical cable comprising a conductor assembly having a first conductor, a second conductor and an insulator (5) surrounding the first conductor and the second conductor, the insulator having a curved outer surface; and a cable shield (7) providing electrical shielding for the first and second conductors, the cable shield having a metallized conductive layer on the outer surface of the insulator, the metallized conductive layer being curved to surround the curved outer surface, the cable shield extending along the longitudinal axis.
Suenaga et al. does not disclose the outer surface having a root means square (RMS) roughness of less than 1.0 µm for a length of the cable (re claims 1, 4, 10, and 22).
Shimomura et al. discloses an electrical device having a laminate (Fig. 1F) which is comprised of an insulating layer (116) having an outer surface, wherein 
It would have been obvious to one skilled in the art to provide the outer surface of the insulator of Suenaga et al. with a RMS roughness of less than 1.0 µm as taught by Shimomura et al. to secure the bonding between the insulator and the cable shield.
Modified cable of Suenaga et al. also discloses that the metallized conductive layer is applied directly to the outer surface (re claim 2); the metallized conductive layer includes an inner surface directly engaging the outer surface of the insulator, wherein the inner surface has a RMS roughness of less than 1.0 µm (the metallized being disposed directly onto the outer surface by electroless-plating process, therefore the inner surface of the cable shield will have the same RMS roughness as that of the modified outer surface) (re claims 3 and 10); the RMS roughness of the modified outer surface would correspond to a loss of less than 6.0 dB/meter at a frequency of 28.0 GHz since it comprises structure and material as claimed (re claim 6); the metallized conductive layer is a coating layer applied directly to the outer surface of the insulator (re claim 7); and the outer surface has a RMS roughness of less than 0.5 µm (re claims 8 and 26).
Re claim 5, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1-7, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al. in view of Ishioka (JP 2018-041962).
 Suenaga et al. discloses the invention substantially as claimed except for the outer surface having a root means square (RMS) roughness of less than 1.0 µm for a length of the cable (re claims 1, 4, 10, and 22).
Ishioka discloses a shielding film comprising an insulator (110) and a shield layer (120), wherein the outer surface of the insulator has a RMS roughness of less than 1.0 µm (see English abstract) to provide a strong bond between the two elements.
It would have been obvious to one skilled in the art to provide the outer surface of the insulator of Suenaga et al. with a RMS roughness of less than 1.0 µm as taught by Ishioka to secure the bonding between the insulator and the cable shield.
Modified cable of Suenaga et al. also discloses that the metallized conductive layer is applied directly to the outer surface (re claim 2); the metallized conductive layer includes an inner surface directly engaging the outer surface of the insulator, wherein the inner surface has a RMS roughness of less than 1.0 µm (the metallized being disposed directly onto the outer surface by electroless-plating process, therefore the inner surface of the cable shield will have the same RMS roughness as that of the modified outer surface) (re claims 3 and 10); the RMS roughness of the modified outer surface would correspond to a loss of less than 6.0 dB/meter at a frequency of 28.0 GHz since it comprises structure and material as claimed (re claim 6); the metallized conductive layer is a coating layer applied directly to the outer surface of the insulator (re claim 7).
Re claim 5, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded and smoothed by applying heat, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground of rejection.

 	Regarding the method limitations in the claims, there is no distinctive structural difference between the modified cable of Suenaga et al. and the claimed cable.
 Applicant argues that Shimomura is a non-analogous art, not in the same endeavor and not directed to the same field of endeavor.  Examiner would disagree.  Applicant discloses and claims two directly adjacent layers, wherein the outer surface of the insulator is provided with a small RMS roughness, less than 0.5 µm such that the conductive layer would be evenly secured onto the insulator to improve electrical performance of the cable.  Likewise, Shimomura discloses a laminate comprising two directly adjacent layers having a strong bond, with the underlining insulator having an outer surface roughness (RMS) of less 0.5 µm.  Accordingly, one skilled in the art would have motivated to include a very small RMS roughness on the outer surface of Suenaga's insulator to provide a strong bond to the adjacent layer.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847